Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 1 of 28 Page ID #:858
                                                                                  1


      1                        UNITED STATES DISTRICT COURT

      2             CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

      3               HONORABLE GEORGE H. WU, U.S. DISTRICT JUDGE

      4

      5   OLIVIA LEE,

      6                   Plaintiff,

      7         vs.                                     Case No. CV 20-4659-GW

      8   NASTYGAL.COM USA, INC.,

      9                 Defendants.
          _______________________________________/
     10

     11   HAYA HILTON,

     12                   Plaintiff,
                                                        Case No. CV 20-4658-GW
     13       vs.

     14   PRETTYLITTLETHING.COM USA, INC., et al

     15                 Defendant.
          _______________________________________/
     16
          FARIH KHAN,
     17
                          Plaintiff,
     18                                                   Case No CV 20-3332-GW

     19       vs.

     20   BOOHOO.COM USA, INC., et al,

     21                 Defendant.
          ________________________________________/
     22

     23                                     * * *

     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 2 of 28 Page ID #:859
                                                                                  2


      1                          REPORTER'S TRANSCRIPT OF
                                     STATUS CONFERENCE
      2                          MONDAY, DECEMBER 28, 2020
                                         8:30 A.M.
      3                          LOS ANGELES, CALIFORNIA

      4

      5

      6

      7

      8

      9

     10        ________________________________________________________

     11                   TERRI A. HOURIGAN, CSR NO. 3838, CCRR
                             FEDERAL OFFICIAL COURT REPORTER
     12                     350 WEST FIRST STREET, ROOM 4311
                              LOS ANGELES, CALIFORNIA 90012
     13                              (213) 894-2849

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 3 of 28 Page ID #:860
                                                                                  3


      1                           APPEARANCES OF COUNSEL:

      2

      3   FOR THE PLAINTIFF:

      4       AI LAW PLC
              BY: AHMED I. IBRAHIM
      5       Attorney at Law
              4343 Von Karman Avenue, Suite 250
      6       Newport Beach, California 92660
              aibrahim@ailawfirm.com
      7
              ALMADANI LAW
      8       BY: YASIN M. ALMADANI
              Attorney at Law
      9       14742 Beach Boulevard, Suite 410
              La Mirada, California 90638
     10       yma@lawalm.com

     11
          FOR THE DEFENDANT:
     12
              EVERSHEDS SUTHERLAND US LLP
     13       BY: RONALD W. ZDROJESKI
              Attorney at Law
     14       1114 - 6th Avenue, 40th Floor
              New York, New York 10036
     15       ronzdrojeski@eversheds-sutherland.com

     16       EVERSHEDS SUTHERLAND US LLP
              BY: IAN SCOTT SHELTON
     17       Attorney at Law
              500 Capitol Mall Suite 1750
     18       Sacramento, California 95814
              IanShelton@eversheds-sutherland.com
     19

     20

     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 4 of 28 Page ID #:861
                                                                                  4


      1           LOS ANGELES, CALIFORNIA; MONDAY, NOVEMBER 30, 2020

      2                                  8:30 A.M.

      3                                    --oOo--

      4

      5

      6                THE COURT:    Let me call the matters of Khan versus

      7   Boohoo.com, Hilton versus Prettylittlething.com, and Lee versus

      8   NastyGal.com.

      9                       For the plaintiff, we have?

     10                MR. ALMADANI:    Good morning, Your Honor.      Yasin

     11   Almadani for the plaintiff, and I'm joined by my co-counsel,

     12   Ahmed Ibrahim.

     13                THE COURT:    All right.

     14                MR. IBRAHIM:    Ahmed Ibraham, Your Honor.      I

     15   represent plaintiffs, Your Honor.

     16                THE COURT:    I know, and for the defense?

     17                MR. ZDORJESKI:    Ron Zdorjeski, together with my

     18   colleague, Ian Shelton, for the defendant.

     19                THE COURT:    I finally took a look at the joint

     20   status report.    And let me ask, at this point in time, I

     21   presume the plaintiff actually hasn't filed any discovery

     22   requests, have they?

     23                MR. ALMADANI:    We have not, we have not filed any

     24   discovery requests.

     25                THE COURT:    Insofar as the discovery regarding




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 5 of 28 Page ID #:862
                                                                                  5


      1   personal jurisdiction is concerned, this is what I will do, I

      2   will require that the -- I presume that the plaintiffs can file

      3   a set of both requests for production of documents and

      4   interrogatories and request for admissions by January the 5th,

      5   and I will require the --

      6                MR. ALMADANI:    I apologize, Your Honor, I thought

      7   you were asking me.     Yes, we can do that.     We can do it earlier

      8   also.

      9                THE COURT:    In that case, I will require you to do

     10   it by December the 30th.      Is that -- can you get it done by

     11   Wednesday?

     12                MR. ALMADANI:    Yes, Your Honor.

     13                THE COURT:    Okay, so by December the 30th, and the

     14   defendants will have up until February 3rd to file their --

     15   well, actually, I will do it in two parts.

     16                       I will require the defendants to file -- if

     17   they have objections to any of those discovery requests, those

     18   objections have to be filed by January the 15th, but the

     19   production of responses, if they are affirmative responses,

     20   then those responses themselves can be provided to the

     21   plaintiff's counsel by February the 2nd.

     22                       And I will give the plaintiffs -- was it

     23   agreed upon that there would be five requests for admissions,

     24   and there is a dispute as to the number of interrogatories and

     25   the number of requests for production of documents.




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 6 of 28 Page ID #:863
                                                                                  6


      1                       I guess the plaintiff is saying that they want

      2   ten each of those; is that correct?

      3                MR. ALMADANI:    Yes, Your Honor.     And we cited a

      4   number of cases that support that.

      5                THE COURT:    All right.   I will give you ten of

      6   those.

      7                       This is the question I have, however, the

      8   request for admission -- normally, at least when I was

      9   practicing, when they would file requests for admissions, they

     10   would have an interrogatory that would accompany it and say,

     11   unless your answer is either yes or no, state each fact upon

     12   which you are basing this response, or your responses.

     13                       Does the plaintiff intend to do that?

     14                MR. ALMADANI:    Yes, Your Honor.     For the request for

     15   admission that require that -- I believe that we would have one

     16   interrogatory that would address that issue.

     17                THE COURT:    Okay.   So when you say "ten," I presume

     18   that that includes those five; is that correct?

     19                MR. ALMADANI:    Well, Your Honor, the way that I have

     20   done it -- and I can do it any way the Court wants me to -- but

     21   the way I have done it in the past is for any request for

     22   admission that is, you know, not admitted in full, please

     23   provide the reasoning or whatever, you know, the standard form,

     24   but what I have done is I have done one interrogatory that

     25   covers all five.




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 7 of 28 Page ID #:864
                                                                                  7


      1                THE COURT:    All right.   I just want to make sure

      2   that both sides understand the way you are doing it.          I don't

      3   care one way or the other, so that would be fine.

      4                       There would be one interrogatory that would

      5   cover that, and then nine others that would cover other topics,

      6   all right.

      7                       Then insofar as if objections are filed, and

      8   that would be by the dates that I have indicated, I want the

      9   parties to meet and confer telephonically no later than January

     10   the 25th.

     11                       And by February the 5th, if you can't resolve

     12   it by that point in time, I want the parties to file a single

     13   document which would be the statement of the discovery disputes

     14   at that point in time.

     15                       That single document would be filed by

     16   February the 5th, and I will hold a hearing on that on February

     17   the 11th.

     18                       And then the jurisdictional discovery would

     19   end on March the 19th.      The cross motions in regards to

     20   personal jurisdiction -- and it would be by cross motions --

     21   both sides I think understand what the issues are at this point

     22   in time, so both sides will file cross motions on that by April

     23   the 1st.

     24                       The initial brief would be no more than 12

     25   pages, and then the cross response would be filed by April




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 8 of 28 Page ID #:865
                                                                                  8


      1   the 12th, and that cross response will be no more than nine

      2   pages, and the hearing would be on April the 22nd.

      3                       Now, insofar as the depositions are concerned,

      4   it's my understanding that the plaintiff wants three

      5   depositions, Mr. Catto, Ms. McGonagle -- is that how you

      6   pronounce her name?

      7                MR. ALMADANI:    Yes, Your Honor.

      8                THE COURT:    It is like what's her name in the Harry

      9   Potter books?

     10                MR. ALMADANI:    Correct, Your Honor.

     11                THE COURT:    Okay.   So Ms. McGonagle, and also then a

     12   30(b)(6).

     13                       Let me ask defense counsel, I understand

     14   defense counsel's objections, but seriously, Mr. Catto

     15   submitted a declaration.      The defense elected to have him

     16   proffer a declaration, so I don't understand the major

     17   objections to having him deposed since he filed a declaration.

     18                       As to Ms. McGonagle, she's in this country so

     19   it's no big deal to have her disposed, the 30(b)(6) is kind of

     20   standard.

     21                       Now, obviously, insofar as the 30(b)(6), the

     22   defense can designate, if Mr. Catto is deposed, they can

     23   designate him as a 30(b)(6) or they can designate

     24   Ms. McGonagle as a 30(b)(6) or somebody independent for a

     25   30(b)(6), it doesn't make that much difference.




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 9 of 28 Page ID #:866
                                                                                  9


      1                       But insofar as Mr. Catto is concerned, I don't

      2   understand the strenuous objection that the defense has for

      3   taking his deposition by way of video with him in England and

      4   everybody else being here, I --

      5                 MR. ZDORJESKI:   This is Ron Zdorjeski for the

      6   defendants.    May I be heard on that?

      7                 THE COURT:   Sure.

      8                 MR. ZDORJESKI:   Your Honor, following our conference

      9   last week, we indeed had suggested to the plaintiffs two

     10   things:   One, that we would agree -- as long as the Court would

     11   note our objection -- we would agree the production of

     12   Mr. Catto to a remote video deposition so long as that video

     13   deposition followed the conclusion of the other discovery,

     14   believing that the conclusion of the other discovery would

     15   allow any deposition discovery to be suitably narrow consistent

     16   with the limitations because it's merely for establishing

     17   personal jurisdiction.

     18                 THE COURT:   All right.   Let me ask plaintiff's

     19   counsel, any problem with that?

     20                 MR. ALMADANI:    No, Your Honor.    We don't have any

     21   problem with that.

     22                 THE COURT:   Let me also ask this question,

     23   gentlemen, is there going to be then three depositions or is

     24   there going to be only two or how have you decided to do that?

     25                 MR. ZDORJESKI:   Well, if I could be heard again,




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 10 of 28 Page ID #:867
                                                                                   10


       1   Your Honor.

       2                       What we had suggested, and we indicated to the

       3   plaintiff, it would be our intention to educate Mr. Catto,

       4   because he could perform the functions of a 30(b)(6) deponent,

       5   we made them aware of that.

       6                       We're not really clear why it would be

       7   necessary for purposes of establishing jurisdiction, why it's

       8   necessary to take a deposition of Ms. McGonagle.

       9                       We think that Mr. Catto, in his individual and

     10    30(b)(6) capacity should be sufficient, but, you know,

     11    obviously the Court has the discretion to order an additional

     12    deposition, if necessary.

     13                  THE COURT:   Well, let me ask the plaintiffs, why do

     14    you want to depose Ms. McGonagle for purposes of personal

     15    jurisdiction?

     16                  MR. ALMADANI:   Sure, Your Honor.    What we offered to

     17    defendants was the ability to designate Mr. Catto or

     18    Ms. McGonagle for 30(b)(6), and, you know, to encompass their

     19    wish so we could limit the depositions to two, but couldn't get

     20    the Court's question on Ms. McGonagle.

     21                        Mr. Catto has offered a number of statements,

     22    and we juxtaposed that in our briefing on page 5, where

     23    Ms. McGonagle would state what her position would be, which is

     24    the U.S. marketing director of Boohoo, PLC, which is the

     25    company that we're saying the Court has jurisdiction over.




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 11 of 28 Page ID #:868
                                                                                   11


       1                       On top of that, the defendants then, you know,

       2   made their unilateral filing, Your Honor.

       3                       Again, what is happening here, a lot of these

       4   -- and it is in our Exhibit P in our opposition, Your Honor,

       5   which included a number of other employees who have been saying

       6   that they are employees of Boohoo PLC.

       7                       So in terms of Ms. McGonagle, she happens to

       8   be a current Boohoo PLC employee.       She happens to characterize

       9   herself as a U.S. marketing director for Boohoo PLC.

     10                        This is a false marketing false pricing case.

     11    I think she is absolutely a key witness here in terms of

     12    determining jurisdiction over Boohoo PLC when she says she

     13    works for Boohoo PLC, and the people that she reports to and

     14    the people that report to her and what they do.

     15                        All of this is fair game here, Your Honor, and

     16    it impeaches what Mr. Catto is telling this Court.         There are a

     17    number of public documents, including --

     18                THE COURT:    Let me stop you, you are repeating

     19    yourself.   That is all in your papers, all right.

     20                        This is what I will do, I will allow you to

     21    depose Ms. McGonagle, only on the issues in regard to -- at

     22    least initially, only on the issue of personal jurisdiction.            I

     23    will limit her deposition to no more than two hours.

     24                MR. ZDORJESKI:     Your Honor, can I ask the Court's

     25    indulgence for two points?




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 12 of 28 Page ID #:869
                                                                                   12


       1               THE COURT:    Sure.

       2               MR. ZDORJESKI:     Your Honor, one, is we did indeed

       3   make a supplemental filing and part of that supplemental filing

       4   in error, which was pointed out us by plaintiffs, we

       5   represented that Ms. McGonagle was first mentioned in the joint

       6   report.

       7                       That was incorrect, and we regret having made

       8   that representation to the Court.

       9                       When it was called to our attention, I spoke

     10    to Mr. Almadani and apologized.      I apologized again to him and

     11    to the Court for having made that error.

     12                        Secondly, Judge, as you know, I am not a

     13    regular practitioner before this Court or Your Honor, but it is

     14    my understanding in other Federal Courts with which I have

     15    practiced regularly, that the parties are under a continuing

     16    duty to meet and confer which would narrow the issues that we

     17    have to face before the Court.

     18                        And in this particular instance, after last

     19    week's conference we made the offer that I indicated earlier to

     20    the plaintiffs in an effort to try to resolve the discovery

     21    dispute around jurisdictional discovery, and we were not able

     22    to reach an agreement.

     23                        In other instances in other Courts, when such

     24    a thing has happened, I would customarily file a notice

     25    explaining what the offer was and what the status was to




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 13 of 28 Page ID #:870
                                                                                   13


       1   further assist the Court.

       2                       However, the -- I guess, it's been

       3   emphatically emphasized to me that the Court does not want

       4   multiple filings and does not want unilateral filings.          I have

       5   no desire to antagonize the plaintiffs or the Court, but I do

       6   want to be sure that I'm doing what I can to efficiently handle

       7   the case.

       8                       Can I ask the Court how it would have us

       9   handle such an issue in the future?

     10                THE COURT:    Well, this one, because of the fact --

     11    normally frankly, discovery disputes I would send to the

     12    magistrate judge.    But the problem is that there is a question

     13    here of timing, and we have already discussed a lot of the

     14    stuff already.    So that is the reason why basically I'm getting

     15    involved, because I think it's quicker, and because in the end,

     16    even if the magistrate judge makes a determination one way or

     17    the other, an unhappy party can always come to the Court and

     18    the Court can review it.

     19                        Although, obviously, if it's on a -- I guess a

     20    requested review of a magistrate judge's determination on

     21    discovery, technically the Court's review would be more limited

     22    in that situation because of the federal rules.

     23                        But in this particular situation, I'm already

     24    familiar with the case.     I'm already familiar with pretty much

     25    what you are talking about so my feeling is let's just get it




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 14 of 28 Page ID #:871
                                                                                   14


       1   done.   I think it would be faster in the long run for me to do

       2   what I have done here than to go back and forth.

       3                       So generally, I have no problem with the

       4   parties -- obviously, the parties are supposed to discuss

       5   everything in regards to disputed matters before they either

       6   approach the Court or the Judge or the Magistrate Judge, but

       7   here we have already discussed it, and the cat is out of the

       8   bag, so to speak, so I'm doing it this way.

       9                       But technically you could meet and confer and

     10    if you can't resolve it, file something, if it's discovery

     11    matter, with the Magistrate Judge.

     12                        Does that answer your question?

     13                MR. ALMADANI:     Your Honor, if I may, this is Yasin

     14    Almadani.

     15                        The Court has already indicated an answer to

     16    Mr. Zdorjeski's question, but everything that Mr. Zdorjeski

     17    says, there is a lot in there that wasn't included --

     18                THE COURT:    Let me stop you guys, let me stop both

     19    of you.   Both of you should realize by now that, you know,

     20    frankly, I'm so busy I can't remember a lot of stuff, so

     21    because you are involved specifically in your case, you think

     22    that, oh, the Court is going to remember I said this, or the

     23    Court is going to think I did this, et cetera, et cetera, but

     24    frankly, I have very little recollection.

     25                        Once I finish talking with you, I will have no




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 15 of 28 Page ID #:872
                                                                                   15


       1   recollection of basically what I said to you, other than what

       2   is contained in the record, which is what my reporter is

       3   currently putting down at this point in time.        So you don't

       4   have to worry about things I would refer to as water under the

       5   bridge.

       6                       I presume both sides are acting in good faith,

       7   et cetera, et cetera, and the faster we can get this thing

       8   resolved, the happier everybody is going to be.

       9               MR. ZDORJESKI:      But, Your Honor --

     10                MR. ALMADANI:     This is Yasin Almadani --

     11                THE COURT:    Let me stop both sides.      You guys are

     12    talking over each other.

     13                        I left it off last time with plaintiff's

     14    counsel.   Let me ask plaintiff's counsel, is there anything

     15    else you want to add at this point?

     16                MR. ALMADANI:     Yes, Your Honor.    That is what I was

     17    trying to bring up.

     18                        The substance of it, Your Honor, we really

     19    appreciate Your Honor granting us two hours with Ms. McGonagle

     20    but we believe that Ms. McGonagle is going to have more

     21    information than what two hours would cover.         We would

     22    appreciate one extra hour.

     23                THE COURT:    No.   You get two hours.     However, if

     24    there are a lot of objections and things of that sort during

     25    the course of the deposition which renders your two hours more




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 16 of 28 Page ID #:873
                                                                                   16


       1   or less illusory, then you can come back to me and give me a

       2   copy of the transcript, and I will take a look at it.

       3                       If I find that the defense counsel has raised

       4   too many objections or if the deponent had five-minute moments

       5   of silence where she's trying to recollect something, then I

       6   might say yes, you know, it was problematic.

       7                       But frankly, if you prepare adequately, it

       8   seems to me you are going to get the materials -- the

       9   production of documents, et cetera, before the deposition

     10    anyway.

     11                        So, you know, and again, let's not make it

     12    harder than it is.     Sometimes attorneys feel, oh, if I

     13    approached it the round-about way, then I might be able to get

     14    something more, but frankly, you know, I presume everybody is

     15    acting in good faith, and I presume her answers will be what

     16    they are.

     17                        But if something happens, then you can come

     18    back to me.    But otherwise, no, you are only going to get two

     19    hours.

     20                        Let me ask insofar as Mr. Catto is concerned,

     21    however, how many hours are you talking about?

     22                  MR. ALMADANI:   Well, Your Honor, we were -- we voted

     23    to depose him for the seven hours that is available, and then

     24    in terms of the 30(b)(6) deposition, Your Honor, we do have to

     25    cover a lot of ground, so we would need seven hours for that.




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 17 of 28 Page ID #:874
                                                                                    17


       1   Now, if they are going to designate --

       2               THE COURT:    No, no, no.    Again, this is personal

       3   jurisdiction.    I can't imagine what you are going to be talking

       4   about with him for seven hours.

       5               MR. ALMADANI:     Well, Your Honor, it's been my

       6   experience that sometimes deponents need to be chased a lot

       7   because you are -- you don't have a judge with you, so there

       8   are objections being made and a lot of time is taken.          I'm not

       9   saying that is what is going to happen here, but this has been

     10    my experience with 90 percent of the depositions.

     11                        Sometimes the witness is nonresponsive, so I

     12    have to ask him the question again six different times for them

     13    to give any sort of responsive answer.

     14                THE COURT:    No.   This is what I'm doing, I'm going

     15    to give you six hours with him on personal jurisdiction stuff.

     16                        Again, the same thing, if you come back, and

     17    you know, I come to the conclusion that you haven't wasted your

     18    time, but either he's been obstreperous or whatever, then I

     19    might give you more time, and I will impose a cost on that to

     20    the defense.

     21                        But if I conclude that you asked a lot of

     22    questions which are just repetitious, or I don't see the value

     23    of those, then I'm not going to give you any additional time.

     24                        But again, six hours is a lot of time.        That

     25    is like two Harry Potter movies.




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 18 of 28 Page ID #:875
                                                                                   18


       1               MR. ALMADANI:     That will work, Your Honor.

       2                       And then in terms of the 30(b)(6), just so

       3   we're clear for the record, Your Honor.

       4               THE COURT:    No, I'm giving you six hours for both.

       5   In other words, he's going to be your 30(b)(6) witness so you

       6   are going to cover both areas.      Obviously, the 30(b)(6) topics

       7   are the ones which Mr. Catto is going to be talking about

       8   anyway given the nature of his declaration.

       9                       So, again, six hours, that should be plenty of

     10    time, because again, this is only on the personal jurisdiction

     11    aspect of it.

     12                MR. ALMADANI:     Yes, Your Honor.    We understand, we

     13    will make it work.

     14                        If there is an issue, we will come before you.

     15                THE COURT:    Let me ask defense counsel, anything you

     16    want to add?

     17                MR. ZDORJESKI:     Two things, Your Honor.     One, is we

     18    do believe for purposes of production of documents that we need

     19    a protective order in place.      I just want to make a note of

     20    that.

     21                        And secondly, Your Honor, as we filed our

     22    papers, we are agreeing to these dates in good faith believing

     23    that we can do what is necessary.

     24                        However, in light of the pandemic and the

     25    situation in England, if we, in good faith, believe that we're




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 19 of 28 Page ID #:876
                                                                                   19


       1   not going to be able to meet these obligations, we intend to

       2   come back to the Court to bring that to the Court's attention

       3   at that time.

       4                       But at this point in time, I want to be clear,

       5   we believe that we can meet these obligations.

       6                 THE COURT:   Sure.   I understand that.

       7                       And again, you know, if you give me proof that

       8   there is some impediment that is beyond your control and beyond

       9   your client's control, obviously, I mean, everybody has to be

     10    flexible these days, I understand that.        It would be not a

     11    problem so long as you have the evidentiary basis for any

     12    presentation to the Court.

     13                        Now, one last thing, the class certification

     14    time table I gave you last time, I'm going to alter that

     15    because obviously it's going to take more time, but I'm not

     16    going to give you the time you want because that is too much

     17    time.

     18                        The motion for class certification will be

     19    filed by July 1st.

     20                        The opposition will be filed by July 30th.

     21                        And the reply by August 16th, and the hearing

     22    on August 30th.

     23                  MR. ALMADANI:   This is Yasin Almadani for

     24    plaintiffs.    May I be heard on that?

     25                  THE COURT:   Sure.




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 20 of 28 Page ID #:877
                                                                                   20


       1                MR. IBRAHIM:    Your Honor, the reason why we moved

       2   the time table out, and my co-counsel, Mr. Almadani can

       3   elaborate a little more, but Mr. Almadani, he is starting a

       4   trial in early June, and we expect it to go about two or

       5   three weeks.

       6                THE COURT:   Let me ask, who is this in front of --

       7   the trial?

       8                MR. IBRAHIM:    This is in front of --

       9                MR. ALMADANI:    This is front of Judge Snyder, Your

     10    Honor, I can give the Court an exact date.

     11                 THE COURT:   Is it going to be a jury trial or Court

     12    trial?

     13                 MR. ALMADANI:    It's going to be a jury trial, Your

     14    Honor.   And I believe it can go two weeks, it may actually end

     15    up going three because it's consolidated case with another

     16    plaintiff who is sort of unrelated to us with different counsel

     17    and so forth.

     18                        But if both cases go, they can take anywhere

     19    from two to three weeks.

     20                 THE COURT:   Well, this is what I'm going to do, I

     21    will leave the dates I have set but with the proviso, you are

     22    going to come back here for the hearing in regards to personal

     23    jurisdiction anyway on April the 22nd.

     24                        We will see at that point in time if the trial

     25    in front of Judge Snyder is actually going to go, because I




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 21 of 28 Page ID #:878
                                                                                   21


       1   have questions about that.      But who knows, maybe in the best of

       2   all possible worlds, everybody is going to get the vaccine and

       3   the vaccine is going to work wonderfully and we're going to be

       4   restarting jury trials.

       5                       I understand, Judge Snyder, because she's a

       6   senior judge, she won't have the priority of having criminal

       7   jury trials in front of her civil jury trials, so, she might be

       8   able to do it.

       9                       But we will see on April 22nd, if it looks

     10    like it's going to go forward, then I will continue the

     11    briefing schedule that I have given you today, okay?

     12                MR. ALMADANI:     Thank you, Your Honor.

     13                MR. ZDORJESKI:     Thank you very much.

     14                THE COURT:    Gentlemen, what else do we need to talk

     15    about?

     16                MR. ALMADANI:     We have nothing further.

     17                        Happy New Year.

     18                THE COURT:    Have a happy new year, stay safe.       Too

     19    bad that you can't fly to England, that would be wonderful.

     20                MR. ZDORJERSKI:     We would have actually liked to do

     21    it ourselves, Your Honor.

     22                THE COURT:    Have a very nice day.     And also you

     23    might start with your clients and see about disposing of this

     24    case, and see if you can settle earlier, and that way everybody

     25    will be happy.




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 22 of 28 Page ID #:879
                                                                                   22


       1               MR. ZDORJESKI:     We will explore that, Your Honor.

       2               THE COURT:    Everybody, have a very nice day.

       3               MR. ZDORJESKI:     Thank you, Your Honor.

       4                (The proceedings concluded at 9:06 a.m.)

       5

       6

       7

       8

       9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 23 of 28 Page ID #:880
                                                                                   23


       1                     CERTIFICATE OF OFFICIAL REPORTER

       2

       3   COUNTY OF LOS ANGELES      )
                                      )
       4   STATE OF CALIFORNIA        )

       5

       6               I, TERRI A. HOURIGAN, Federal Official Realtime

       7   Court Reporter, in and for the United States District Court for

       8   the Central District of California, do hereby certify that

       9   pursuant to Section 753, Title 28, United States Code that the

     10    foregoing is a true and correct transcript of the

     11    stenographically reported proceedings held in the

     12    above-entitled matter and that the transcript page format is in

     13    conformance with the regulations of the judicial conference of

     14    the United States.

     15

     16    Date:   January 4, 2021

     17

     18

     19                                   /s/ TERRI A. HOURIGAN

     20                           TERRI A. HOURIGAN, CSR NO. 3838, RPR, CRR
                                      Federal Official Court Reporter
     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 24 of 28 Page ID #:881
                                                                                                                                        1


               /                         5              Ahmed [2] - 4:12,                    B                characterize [1] -
                                                       4:14                                                  11:8
    /s [1] - 23:19            5 [1] - 10:22             AHMED [1] - 3:4            bad [1] - 21:19            chased [1] - 17:6
                              500 [1] - 3:17            AI [1] - 3:4               bag [1] - 14:8             cited [1] - 6:3
               1              5th [3] - 5:4, 7:11,      aibrahim@                  basing [1] - 6:12          civil [1] - 21:7
                             7:16                      ailawfirm.com [1] -         basis [1] - 19:11          class [2] - 19:13,
    10036 [1] - 3:14                                   3:6                         Beach [2] - 3:6, 3:9      19:18
    1114 [1] - 3:14                      6              al [2] - 1:14, 1:20        best [1] - 21:1            clear [3] - 10:6, 18:3,
    11th [1] - 7:17                                     allow [2] - 9:15,          beyond [2] - 19:8         19:4
    12 [1] - 7:24             6th [1] - 3:14           11:20                       big [1] - 8:19             client's [1] - 19:9
    12th [1] - 8:1                                      ALMADANI [25] -            Boohoo [6] - 10:24,        clients [1] - 21:23
    14742 [1] - 3:9                      7             3:7, 3:8, 4:10, 4:23,      11:6, 11:8, 11:9,           co [2] - 4:11, 20:2
    15th [1] - 5:18                                    5:6, 5:12, 6:3, 6:14,      11:12, 11:13                co-counsel [2] -
    16th [1] - 19:21          753 [1] - 23:9           6:19, 8:7, 8:10, 9:20,      Boohoo.com [1] -          4:11, 20:2
    1750 [1] - 3:17                                    10:16, 14:13, 15:10,       4:7                         Code [1] - 23:9
    19th [1] - 7:19                      8             15:16, 16:22, 17:5,         BOOHOO.COM [1] -           colleague [1] - 4:18
    1st [2] - 7:23, 19:19                              18:1, 18:12, 19:23,        1:20                        company [1] - 10:25
                              894-2849 [1] - 2:13      20:9, 20:13, 21:12,         books [1] - 8:9            concerned [4] - 5:1,
                              8:30 [2] - 2:2, 4:2      21:16
               2                                                                   Boulevard [1] - 3:9       8:3, 9:1, 16:20
                                                        Almadani [7] - 4:11,       bridge [1] - 15:5          conclude [1] - 17:21
    20-3332-GW [1] -                     9             12:10, 14:14, 15:10,        brief [1] - 7:24           concluded [1] - 22:4
   1:18                                                19:23, 20:2, 20:3           briefing [2] - 10:22,      conclusion [3] -
    20-4658-GW [1] -          90 [1] - 17:10            alter [1] - 19:14         21:11                      9:13, 9:14, 17:17
   1:12                       90012 [1] - 2:12          ANGELES [4] - 2:3,         bring [2] - 15:17,         confer [3] - 7:9,
    20-4659-GW [1] - 1:7      90638 [1] - 3:9          2:12, 4:1, 23:3            19:2                       12:16, 14:9
    2020 [2] - 2:2, 4:1       92660 [1] - 3:6           answer [4] - 6:11,         busy [1] - 14:20           CONFERENCE [1] -
    2021 [1] - 23:16          95814 [1] - 3:18         14:12, 14:15, 17:13         BY [4] - 3:4, 3:8,        2:1
    213 [1] - 2:13            9:06 [1] - 22:4           answers [1] - 16:15       3:13, 3:16                  conference [3] - 9:8,
    22nd [3] - 8:2, 20:23,                              antagonize [1] - 13:5                                12:19, 23:13
   21:9                                  A              anyway [3] - 16:10,
                                                                                             C                conformance [1] -
    250 [1] - 3:5                                      18:8, 20:23                                           23:13
                              A.M [2] - 2:2, 4:2
    25th [1] - 7:10                                     apologize [1] - 5:6        CALIFORNIA [5] -           consistent [1] - 9:15
                              a.m [1] - 22:4
    28 [2] - 2:2, 23:9                                  apologized [2] -          1:2, 2:3, 2:12, 4:1,        consolidated [1] -
                              ability [1] - 10:17
    2nd [1] - 5:21                                     12:10                      23:4                       20:15
                              able [4] - 12:21,
                                                        APPEARANCES [1] -          California [4] - 3:6,      contained [1] - 15:2
                             16:13, 19:1, 21:8
               3              above-entitled [1] -
                                                       3:1                        3:9, 3:18, 23:8             continue [1] - 21:10
                                                        appreciate [2] -           capacity [1] - 10:10       continuing [1] -
    30 [1] - 4:1             23:12
                                                       15:19, 15:22                Capitol [1] - 3:17        12:15
    30(b)(6 [12] - 8:19,      absolutely [1] -
                                                        approach [1] - 14:6        care [1] - 7:3             control [2] - 19:8,
   8:21, 8:23, 8:24, 8:25,   11:11
                                                        approached [1] -           case [7] - 5:9, 11:10,    19:9
   10:4, 10:10, 10:18,        accompany [1] -
                                                       16:13                      13:7, 13:24, 14:21,         copy [1] - 16:2
   16:24, 18:2, 18:5,        6:10
                                                        April [5] - 7:22, 7:25,   20:15, 21:24                correct [4] - 6:2,
   18:6                       acting [2] - 15:6,
                                                       8:2, 20:23, 21:9            Case [3] - 1:7, 1:12,     6:18, 8:10, 23:10
    30(b)(6) [1] - 8:12      16:15
                                                        areas [1] - 18:6          1:18                        cost [1] - 17:19
    30th [4] - 5:10, 5:13,    add [2] - 15:15,
                                                        aspect [1] - 18:11         cases [2] - 6:4, 20:18     COUNSEL [1] - 3:1
   19:20, 19:22              18:16
                                                        assist [1] - 13:1          cat [1] - 14:7             counsel [10] - 4:11,
    350 [1] - 2:12            additional [2] -
                                                        attention [2] - 12:9,      Catto [12] - 8:5, 8:14,   5:21, 8:13, 9:19,
    3838 [2] - 2:11, 23:20   10:11, 17:23
                                                       19:2                       8:22, 9:1, 9:12, 10:3,     15:14, 16:3, 18:15,
    3rd [1] - 5:14            address [1] - 6:16
                                                        Attorney [4] - 3:5,       10:9, 10:17, 10:21,        20:2, 20:16
                              adequately [1] - 16:7
                                                       3:8, 3:13, 3:17            11:16, 16:20, 18:7          counsel's [1] - 8:14
                              admission [3] - 6:8,
               4             6:15, 6:22
                                                        attorneys [1] - 16:12      CCRR [1] - 2:11            country [1] - 8:18
                                                        August [2] - 19:21,        Central [1] - 23:8         COUNTY [1] - 23:3
    4 [1] - 23:16             admissions [3] - 5:4,
                                                       19:22                       CENTRAL [1] - 1:2          course [1] - 15:25
    40th [1] - 3:14          5:23, 6:9
                                                        available [1] - 16:23      CERTIFICATE [1] -          Court [26] - 6:20,
    410 [1] - 3:9             admitted [1] - 6:22
                                                        Avenue [2] - 3:5,         23:1                       9:10, 10:11, 10:25,
    4311 [1] - 2:12           agree [2] - 9:10, 9:11
                                                       3:14                        certification [2] -       11:16, 12:8, 12:11,
    4343 [1] - 3:5            agreed [1] - 5:23
                                                        aware [1] - 10:5          19:13, 19:18               12:13, 12:17, 13:1,
                              agreeing [1] - 18:22
                                                                                   certify [1] - 23:8        13:3, 13:5, 13:8,
                              agreement [1] -
                                                                                   cetera [5] - 14:23,       13:17, 13:18, 14:6,
                             12:22
                                                                                  15:7, 16:9                 14:15, 14:22, 14:23,




                                       UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 25 of 28 Page ID #:882
                                                                                                                                        2

   19:2, 19:12, 20:10,       16:4                       educate [1] - 10:3        12:24, 14:10                 Harry [2] - 8:8, 17:25
   20:11, 23:7, 23:20         deponents [1] - 17:6      efficiently [1] - 13:6     filed [10] - 4:21, 4:23,    HAYA [1] - 1:11
    COURT [37] - 1:1,         depose [3] - 10:14,       effort [1] - 12:20        5:18, 7:7, 7:15, 7:25,       heard [3] - 9:6, 9:25,
   2:11, 4:6, 4:13, 4:16,    11:21, 16:23               either [3] - 6:11,        8:17, 18:21, 19:19,         19:24
   4:19, 4:25, 5:9, 5:13,     deposed [2] - 8:17,      14:5, 17:18                19:20                        hearing [4] - 7:16,
   6:5, 6:17, 7:1, 8:8,      8:22                       elaborate [1] - 20:3       filing [3] - 11:2, 12:3    8:2, 19:21, 20:22
   8:11, 9:7, 9:18, 9:22,     deposition [10] - 9:3,    elected [1] - 8:15         filings [2] - 13:4          held [1] - 23:11
   10:13, 11:18, 12:1,       9:12, 9:13, 9:15, 10:8,    emphasized [1] -           finally [1] - 4:19          hereby [1] - 23:8
   13:10, 14:18, 15:11,      10:12, 11:23, 15:25,      13:3                        fine [1] - 7:3              herself [1] - 11:9
   15:23, 17:2, 17:14,       16:9, 16:24                emphatically [1] -         finish [1] - 14:25          Hilton [1] - 4:7
   18:4, 18:15, 19:6,         depositions [5] - 8:3,   13:3                        first [1] - 12:5            HILTON [1] - 1:11
   19:25, 20:6, 20:11,       8:5, 9:23, 10:19,          employee [1] - 11:8        FIRST [1] - 2:12            hold [1] - 7:16
   20:20, 21:14, 21:18,      17:10                      employees [2] -            five [4] - 5:23, 6:18,      Honor [40] - 4:10,
   21:22, 22:2                designate [5] - 8:22,    11:5, 11:6                 6:25, 16:4                  4:14, 4:15, 5:6, 5:12,
    Court's [4] - 10:20,     8:23, 10:17, 17:1          encompass [1] -            five-minute [1] - 16:4     6:3, 6:14, 6:19, 8:7,
   11:24, 13:21, 19:2         desire [1] - 13:5        10:18                       flexible [1] - 19:10       8:10, 9:8, 9:20, 10:1,
    Courts [2] - 12:14,       determination [2] -       end [3] - 7:19, 13:15,     Floor [1] - 3:14           10:16, 11:2, 11:4,
   12:23                     13:16, 13:20              20:14                       fly [1] - 21:19            11:15, 11:24, 12:2,
    cover [5] - 7:5,          determining [1] -         England [3] - 9:3,         followed [1] - 9:13        12:13, 14:13, 15:9,
   15:21, 16:25, 18:6        11:12                     18:25, 21:19                following [1] - 9:8        15:16, 15:18, 15:19,
    covers [1] - 6:25         difference [1] - 8:25     entitled [1] - 23:12       FOR [2] - 3:3, 3:11        16:22, 16:24, 17:5,
    criminal [1] - 21:6       different [2] - 17:12,    error [2] - 12:4,          foregoing [1] - 23:10      18:1, 18:3, 18:12,
    cross [5] - 7:19,        20:16                     12:11                       form [1] - 6:23            18:17, 18:21, 20:1,
   7:20, 7:22, 7:25, 8:1      director [2] - 10:24,     establishing [2] -         format [1] - 23:12         20:10, 20:14, 21:12,
    CRR [1] - 23:20          11:9                      9:16, 10:7                  forth [2] - 14:2, 20:17    21:21, 22:1, 22:3
    CSR [2] - 2:11, 23:20     discovery [14] - 4:21,    et [7] - 1:14, 1:20,       forward [1] - 21:10         HONORABLE [1] -
    current [1] - 11:8       4:24, 4:25, 5:17, 7:13,   14:23, 15:7, 16:9           frankly [5] - 13:11,       1:3
    customarily [1] -        7:18, 9:13, 9:14, 9:15,    EVERSHEDS [2] -           14:20, 14:24, 16:7,          hour [1] - 15:22
   12:24                     12:20, 12:21, 13:11,      3:12, 3:16                 16:14                        HOURIGAN [4] -
    CV [3] - 1:7, 1:12,      13:21, 14:10               evidentiary [1] -          front [5] - 20:6, 20:8,    2:11, 23:6, 23:19,
   1:18                       discretion [1] - 10:11   19:11                      20:9, 20:25, 21:7           23:20
                              discuss [1] - 14:4        exact [1] - 20:10          full [1] - 6:22             hours [14] - 11:23,
              D               discussed [2] -           Exhibit [1] - 11:4         functions [1] - 10:4       15:19, 15:21, 15:23,
                             13:13, 14:7                expect [1] - 20:4          future [1] - 13:9          15:25, 16:19, 16:21,
    Date [1] - 23:16          disposed [1] - 8:19                                                             16:23, 16:25, 17:4,
                                                        experience [2] -
    date [1] - 20:10          disposing [1] - 21:23    17:6, 17:10                                            17:15, 17:24, 18:4,
    dates [3] - 7:8,                                                                         G                18:9
                              dispute [2] - 5:24,       explaining [1] -
   18:22, 20:21              12:21                     12:25                       game [1] - 11:15
    days [1] - 19:10          disputed [1] - 14:5       explore [1] - 22:1         generally [1] - 14:3                   I
    deal [1] - 8:19           disputes [2] - 7:13,      extra [1] - 15:22          gentlemen [2] - 9:23,
    December [2] - 5:10,     13:11                                                                             IAN [1] - 3:16
                                                                                  21:14
   5:13                       DISTRICT [3] - 1:1,                                                              Ian [1] - 4:18
    DECEMBER [1] - 2:2
                                                                  F                GEORGE [1] - 1:3
                                                                                                               IanShelton@
                             1:2, 1:3                                              given [2] - 18:8,
    decided [1] - 9:24        District [2] - 23:7,      face [1] - 12:17          21:11                       eversheds [1] - 3:18
    declaration [4] -        23:8                       fact [2] - 6:11, 13:10     granting [1] - 15:19        IanShelton@
   8:15, 8:16, 8:17, 18:8     DIVISION [1] - 1:2        fair [1] - 11:15           ground [1] - 16:25         eversheds-
    DEFENDANT [1] -           document [2] - 7:13,      faith [4] - 15:6,          guess [3] - 6:1, 13:2,     sutherland.com [1] -
   3:11                      7:15                      16:15, 18:22, 18:25        13:19                       3:18
    defendant [1] - 4:18      documents [5] - 5:3,      false [2] - 11:10          guys [2] - 14:18,           Ibraham [1] - 4:14
    Defendant [2] - 1:15,    5:25, 11:17, 16:9,         familiar [2] - 13:24      15:11                        IBRAHIM [4] - 3:4,
   1:21                      18:18                      FARIH [1] - 1:16                                      4:14, 20:1, 20:8
    defendants [5] -          done [7] - 5:10, 6:20,                                                           Ibrahim [1] - 4:12
   5:14, 5:16, 9:6, 10:17,
                                                        faster [2] - 14:1, 15:7              H                 illusory [1] - 16:1
                             6:21, 6:24, 14:1, 14:2     February [5] - 5:14,
   11:1                       down [1] - 15:3          5:21, 7:11, 7:16            handle [2] - 13:6,          imagine [1] - 17:3
    Defendants [1] - 1:9      during [1] - 15:24        Federal [3] - 12:14,      13:9                         impeaches [1] -
    defense [9] - 4:16,       duty [1] - 12:16         23:6, 23:20                 happier [1] - 15:8         11:16
   8:13, 8:14, 8:15, 8:22,                              federal [1] - 13:22        happy [2] - 21:18,          impediment [1] -
   9:2, 16:3, 17:20,                                                                                          19:8
                                        E               FEDERAL [1] - 2:11        21:25
   18:15                                                file [8] - 5:2, 5:14,      Happy [1] - 21:17           impose [1] - 17:19
    deponent [2] - 10:4,      early [1] - 20:4         5:16, 6:9, 7:12, 7:22,      harder [1] - 16:12          INC [3] - 1:8, 1:14,




                                       UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 26 of 28 Page ID #:883
                                                                                                                                        3

   1:20                       jury [5] - 20:11,         mean [1] - 19:9            NOVEMBER [1] - 4:1         people [2] - 11:13,
    included [2] - 11:5,     20:13, 21:4, 21:7          meet [5] - 7:9, 12:16,     number [6] - 5:24,        11:14
   14:17                      juxtaposed [1] -         14:9, 19:1, 19:5           5:25, 6:4, 10:21, 11:5,     percent [1] - 17:10
    includes [1] - 6:18      10:22                      mentioned [1] - 12:5      11:17                       perform [1] - 10:4
    including [1] - 11:17                               merely [1] - 9:16                                     personal [9] - 5:1,
    incorrect [1] - 12:7                K               might [5] - 16:6,                    O               7:20, 9:17, 10:14,
    indeed [2] - 9:9, 12:2                             16:13, 17:19, 21:7,                                   11:22, 17:2, 17:15,
    independent [1] -         Karman [1] - 3:5         21:23                       objection [2] - 9:2,      18:10, 20:22
   8:24                       key [1] - 11:11           minute [1] - 16:4         9:11                        place [1] - 18:19
    indicated [4] - 7:8,      KHAN [1] - 1:16           Mirada [1] - 3:9           objections [8] - 5:17,     Plaintiff [3] - 1:6,
   10:2, 12:19, 14:15         Khan [1] - 4:6            moments [1] - 16:4        5:18, 7:7, 8:14, 8:17,     1:12, 1:17
    individual [1] - 10:9     kind [1] - 8:19           MONDAY [2] - 2:2,         15:24, 16:4, 17:8           plaintiff [8] - 4:9,
    indulgence [1] -          knows [1] - 21:1         4:1                         obligations [2] -         4:11, 4:21, 6:1, 6:13,
   11:25                                                morning [1] - 4:10        19:1, 19:5                 8:4, 10:3, 20:16
    information [1] -                   L               motion [1] - 19:18         obstreperous [1] -         PLAINTIFF [1] - 3:3
   15:21                                                motions [3] - 7:19,       17:18                       plaintiff's [4] - 5:21,
    initial [1] - 7:24        last [5] - 9:9, 12:18,   7:20, 7:22                  obviously [7] - 8:21,     9:18, 15:13, 15:14
    insofar [6] - 4:25,      15:13, 19:13, 19:14        moved [1] - 20:1          10:11, 13:19, 14:4,         plaintiffs [9] - 4:15,
   7:7, 8:3, 8:21, 9:1,       LAW [2] - 3:4, 3:7        movies [1] - 17:25        18:6, 19:9, 19:15          5:2, 5:22, 9:9, 10:13,
   16:20                      Law [4] - 3:5, 3:8,       MR [38] - 4:10, 4:14,      OF [6] - 1:2, 2:1, 3:1,   12:4, 12:20, 13:5,
    instance [1] - 12:18     3:13, 3:17                4:17, 4:23, 5:6, 5:12,     23:1, 23:3, 23:4           19:24
    instances [1] - 12:23     least [2] - 6:8, 11:22   6:3, 6:14, 6:19, 8:7,       offer [2] - 12:19,         PLC [7] - 3:4, 10:24,
    intend [2] - 6:13,        leave [1] - 20:21        8:10, 9:5, 9:8, 9:20,      12:25                      11:6, 11:8, 11:9,
   19:1                       Lee [1] - 4:7            9:25, 10:16, 11:24,         offered [2] - 10:16,      11:12, 11:13
    intention [1] - 10:3      LEE [1] - 1:5            12:2, 14:13, 15:9,         10:21                       plenty [1] - 18:9
    interrogatories [2] -     left [1] - 15:13         15:10, 15:16, 16:22,        Official [2] - 23:6,       point [8] - 4:20, 7:12,
   5:4, 5:24                  less [1] - 16:1          17:5, 18:1, 18:12,         23:20                      7:14, 7:21, 15:3,
    interrogatory [4] -       light [1] - 18:24        18:17, 19:23, 20:1,         OFFICIAL [2] - 2:11,      15:15, 19:4, 20:24
   6:10, 6:16, 6:24, 7:4      limit [2] - 10:19,       20:8, 20:9, 20:13,         23:1                        pointed [1] - 12:4
    involved [2] - 13:15,    11:23                     21:12, 21:13, 21:16,        OLIVIA [1] - 1:5           points [1] - 11:25
   14:21                      limitations [1] - 9:16   21:20, 22:1, 22:3           once [1] - 14:25           position [1] - 10:23
    issue [4] - 6:16,         limited [1] - 13:21       multiple [1] - 13:4        one [11] - 6:15, 6:24,     possible [1] - 21:2
   11:22, 13:9, 18:14         LLP [2] - 3:12, 3:16                                7:3, 7:4, 9:10, 12:2,       Potter [2] - 8:9,
    issues [3] - 7:21,        look [2] - 4:19, 16:2               N               13:10, 13:16, 15:22,       17:25
   11:21, 12:16               looks [1] - 21:9                                    18:17, 19:13                practiced [1] - 12:15
                              LOS [4] - 2:3, 2:12,       name [2] - 8:6, 8:8       ones [1] - 18:7            practicing [1] - 6:9
                             4:1, 23:3                   narrow [2] - 9:15,        oOo [1] - 4:3
               J                                                                                              practitioner [1] -
                                                       12:16                       opposition [2] -          12:13
    January [4] - 5:4,                  M                NastyGal.com [1] -       11:4, 19:20                 prepare [1] - 16:7
   5:18, 7:9, 23:16                                    4:8                         order [2] - 10:11,         presentation [1] -
    joined [1] - 4:11         magistrate [3] -           NASTYGAL.COM [1]         18:19                      19:12
    joint [2] - 4:19, 12:5   13:12, 13:16, 13:20       - 1:8                       otherwise [1] - 16:18      presume [6] - 4:21,
    JUDGE [1] - 1:3           Magistrate [2] - 14:6,     nature [1] - 18:8         ourselves [1] - 21:21     5:2, 6:17, 15:6, 16:14,
    Judge [7] - 12:12,       14:11                       necessary [4] - 10:7,                               16:15
   14:6, 14:11, 20:9,         major [1] - 8:16         10:8, 10:12, 18:23                    P                pretty [1] - 13:24
   20:25, 21:5                Mall [1] - 3:17            need [4] - 16:25,                                    PRETTYLITTLETHI
    judge [4] - 13:12,        March [1] - 7:19         17:6, 18:18, 21:14          page [2] - 10:22,         NG.COM [1] - 1:14
   13:16, 17:7, 21:6          marketing [3] -            new [1] - 21:18          23:12                       Prettylittlething.
    judge's [1] - 13:20      10:24, 11:9, 11:10          New [3] - 3:14, 21:17     pages [2] - 7:25, 8:2     com [1] - 4:7
    judicial [1] - 23:13      materials [1] - 16:8       Newport [1] - 3:6         pandemic [1] - 18:24       pricing [1] - 11:10
    July [2] - 19:19,         matter [2] - 14:11,        nice [2] - 21:22, 22:2    papers [2] - 11:19,        priority [1] - 21:6
   19:20                     23:12                       nine [2] - 7:5, 8:1      18:22                       problem [5] - 9:19,
    June [1] - 20:4           matters [2] - 4:6,         NO [2] - 2:11, 23:20      part [1] - 12:3           9:21, 13:12, 14:3,
    jurisdiction [12] -      14:5                        nonresponsive [1] -       particular [2] -          19:11
   5:1, 7:20, 9:17, 10:7,     McGonagle [14] -         17:11                      12:18, 13:23                problematic [1] -
   10:15, 10:25, 11:12,      8:5, 8:11, 8:18, 8:24,      normally [2] - 6:8,       parties [5] - 7:9,        16:6
   11:22, 17:3, 17:15,       10:8, 10:14, 10:18,       13:11                      7:12, 12:15, 14:4           proceedings [2] -
   18:10, 20:23              10:20, 10:23, 11:7,         note [2] - 9:11, 18:19    parts [1] - 5:15          22:4, 23:11
    jurisdictional [2] -     11:21, 12:5, 15:19,         nothing [1] - 21:16       party [1] - 13:17          production [6] - 5:3,
   7:18, 12:21               15:20                       notice [1] - 12:24        past [1] - 6:21           5:19, 5:25, 9:11, 16:9,




                                       UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 27 of 28 Page ID #:884
                                                                                                                                         4

   18:18                      Reporter [2] - 23:7,        senior [1] - 21:6         12:3                       15:23, 15:25, 16:18,
    proffer [1] - 8:16       23:20                        seriously [1] - 8:14       support [1] - 6:4         17:25, 18:17, 20:4,
    pronounce [1] - 8:6       REPORTER'S [1] -            set [2] - 5:3, 20:21       supposed [1] - 14:4       20:14, 20:19
    proof [1] - 19:7         2:1                          settle [1] - 21:24         SUTHERLAND [2] -
    protective [1] - 18:19    reports [1] - 11:13         seven [3] - 16:23,        3:12, 3:16                            U
    provide [1] - 6:23        represent [1] - 4:15      16:25, 17:4                  sutherland.com [2] -
    provided [1] - 5:20       representation [1] -        Shelton [1] - 4:18        3:15, 3:18                  U.S [3] - 1:3, 10:24,
    proviso [1] - 20:21      12:8                         SHELTON [1] - 3:16                                   11:9
    public [1] - 11:17        represented [1] -           sides [5] - 7:2, 7:21,               T                under [2] - 12:15,
    purposes [3] - 10:7,     12:5                       7:22, 15:6, 15:11                                      15:4
   10:14, 18:18               request [4] - 5:4, 6:8,     silence [1] - 16:5         table [2] - 19:14,         unhappy [1] - 13:17
    pursuant [1] - 23:9      6:14, 6:21                   single [2] - 7:12,        20:2                        unilateral [2] - 11:2,
    putting [1] - 15:3        requested [1] - 13:20     7:15                         technically [2] -         13:4
                              requests [7] - 4:22,        situation [3] - 13:22,    13:21, 14:9                 United [3] - 23:7,
                             4:24, 5:3, 5:17, 5:23,                                  telephonically [1] -      23:9, 23:14
             Q                                          13:23, 18:25
                                                                                                                UNITED [1] - 1:1
                             5:25, 6:9                    six [5] - 17:12, 17:15,   7:9
    questions [2] -           require [5] - 5:2, 5:5,   17:24, 18:4, 18:9            ten [3] - 6:2, 6:5,        unless [1] - 6:11
   17:22, 21:1               5:9, 5:16, 6:15              Snyder [3] - 20:9,        6:17                        unrelated [1] - 20:16
    quicker [1] - 13:15       resolve [3] - 7:11,       20:25, 21:5                  terms [4] - 11:7,          up [3] - 5:14, 15:17,
                             12:20, 14:10                 sometimes [3] -           11:11, 16:24, 18:2         20:15
              R               resolved [1] - 15:8       16:12, 17:6, 17:11           TERRI [4] - 2:11,          US [2] - 3:12, 3:16
                              response [3] - 6:12,        sort [3] - 15:24,         23:6, 23:19, 23:20          USA [3] - 1:8, 1:14,
    raised [1] - 16:3        7:25, 8:1                  17:13, 20:16                 THE [37] - 3:3, 3:11,     1:20
    reach [1] - 12:22         responses [4] - 5:19,       specifically [1] -        4:6, 4:13, 4:16, 4:19,
    realize [1] - 14:19      5:20, 6:12                 14:21                       4:25, 5:9, 5:13, 6:5,                 V
    really [2] - 10:6,        responsive [1] -            standard [2] - 6:23,      6:17, 7:1, 8:8, 8:11,
   15:18                     17:13                      8:20                        9:7, 9:18, 9:22, 10:13,     vaccine [2] - 21:2,
    Realtime [1] - 23:6       restarting [1] - 21:4       start [1] - 21:23         11:18, 12:1, 13:10,        21:3
    reason [2] - 13:14,       review [3] - 13:18,         starting [1] - 20:3       14:18, 15:11, 15:23,        value [1] - 17:22
   20:1                      13:20, 13:21                 state [2] - 6:11,         17:2, 17:14, 18:4,          versus [3] - 4:6, 4:7
    reasoning [1] - 6:23      Ron [2] - 4:17, 9:5       10:23                       18:15, 19:6, 19:25,         video [3] - 9:3, 9:12
    recollect [1] - 16:5      RONALD [1] - 3:13           STATE [1] - 23:4          20:6, 20:11, 20:20,         Von [1] - 3:5
    recollection [2] -        ronzdrojeski@                                         21:14, 21:18, 21:22,        voted [1] - 16:22
                                                          statement [1] - 7:13
   14:24, 15:1               eversheds [1] - 3:15                                   22:2                        vs [3] - 1:7, 1:13,
                                                          statements [1] -
    record [2] - 15:2,                                                               themselves [1] -          1:19
                              ronzdrojeski@             10:21
   18:3                                                                             5:20
                             eversheds-                   States [3] - 23:7,
    refer [1] - 15:4                                                                 three [5] - 8:4, 9:23,              W
                             sutherland.com [1] -       23:9, 23:14
    regard [1] - 11:21                                                              20:5, 20:15, 20:19
                             3:15                         STATES [1] - 1:1
    regarding [1] - 4:25                                                             timing [1] - 13:13         wants [2] - 6:20, 8:4
                              ROOM [1] - 2:12             status [2] - 4:20,
    regards [3] - 7:19,                                                              Title [1] - 23:9           wasted [1] - 17:17
                              round [1] - 16:13         12:25
   14:5, 20:22                                                                       today [1] - 21:11          water [1] - 15:4
                              round-about [1] -           STATUS [1] - 2:1
    regret [1] - 12:7                                                                together [1] - 4:17        Wednesday [1] -
                             16:13                        stay [1] - 21:18
    regular [1] - 12:13                                                              took [1] - 4:19           5:11
                              RPR [1] - 23:20             stenographically [1]
    regularly [1] - 12:15                                                            top [1] - 11:1             week [1] - 9:9
                              rules [1] - 13:22         - 23:11
    regulations [1] -                                                                topics [2] - 7:5, 18:6     week's [1] - 12:19
                              run [1] - 14:1              stop [4] - 11:18,
   23:13                                                                             transcript [3] - 16:2,     weeks [3] - 20:5,
                                                        14:18, 15:11
    remember [2] -                                                                  23:10, 23:12               20:14, 20:19
                                        S                 STREET [1] - 2:12
                                                                                     TRANSCRIPT [1] -           WEST [1] - 2:12
   14:20, 14:22                                           strenuous [1] - 9:2
    remote [1] - 9:12         Sacramento [1] -                                      2:1                         WESTERN [1] - 1:2
                                                          stuff [3] - 13:14,
    renders [1] - 15:25      3:18                                                    trial [6] - 20:4, 20:7,    wish [1] - 10:19
                                                        14:20, 17:15
    repeating [1] - 11:18     safe [1] - 21:18                                      20:11, 20:12, 20:13,        witness [3] - 11:11,
                                                          submitted [1] - 8:15
    repetitious [1] -         schedule [1] - 21:11                                  20:24                      17:11, 18:5
                                                          substance [1] -
   17:22                      SCOTT [1] - 3:16                                       trials [3] - 21:4, 21:7    wonderful [1] - 21:19
                                                        15:18
    reply [1] - 19:21         secondly [2] - 12:12,                                  true [1] - 23:10           wonderfully [1] -
                                                          sufficient [1] - 10:10
    report [3] - 4:20,       18:21                                                   try [1] - 12:20           21:3
                                                          suggested [2] - 9:9,
   11:14, 12:6                Section [1] - 23:9                                     trying [2] - 15:17,        words [1] - 18:5
                                                        10:2
    reported [1] - 23:11      see [5] - 17:22,                                      16:5                        works [1] - 11:13
                                                          suitably [1] - 9:15
    reporter [1] - 15:2      20:24, 21:9, 21:23,                                     two [16] - 5:15, 9:9,      worlds [1] - 21:2
                                                          Suite [3] - 3:5, 3:9,
    REPORTER [2] -           21:24                                                  9:24, 10:19, 11:23,         worry [1] - 15:4
                                                        3:17
   2:11, 23:1                 send [1] - 13:11                                      11:25, 15:19, 15:21,        WU [1] - 1:3
                                                          supplemental [2] -




                                       UNITED STATES DISTRICT COURT
Case 2:20-cv-04659-GW-JEM Document 39 Filed 01/26/21 Page 28 of 28 Page ID #:885
                                                                            5


              Y
     Yasin [4] - 4:10,
   14:13, 15:10, 19:23
     YASIN [1] - 3:8
     Year [1] - 21:17
     year [1] - 21:18
     yma@lawalm.com
   [1] - 3:10
     York [2] - 3:14
     yourself [1] - 11:19

              Z
    ZDORJERSKI [1] -
   21:20
    ZDORJESKI [11] -
   4:17, 9:5, 9:8, 9:25,
   11:24, 12:2, 15:9,
   18:17, 21:13, 22:1,
   22:3
    Zdorjeski [3] - 4:17,
   9:5, 14:16
    Zdorjeski's [1] -
   14:16
    ZDROJESKI [1] -
   3:13




                            UNITED STATES DISTRICT COURT
